Citation Nr: 1104747	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-34 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity 
peripheral neuropathy.

2.  Entitlement to service connection for left lower extremity 
peripheral neuropathy.

3.  Entitlement to service connection for right upper extremity 
peripheral neuropathy.

4.  Entitlement to service connection for left upper extremity 
peripheral neuropathy.

5.  Entitlement to an evaluation in excess of 20 percent for 
bilateral compartment syndrome status post full compartment 
release, left lower leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to 
December 1991.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral compartment 
syndrome status post full compartment release of the left lower 
leg is manifested by subjective complaints of pain, swelling, 
tightness, and weakness of both lower legs and objective evidence 
of tightness, tenderness to lateral and medial aspects of left 
calf, and surgical scars of the lower left leg.  It is not 
manifested by loss of deep fascia, loss of muscle substance, 
impairment of muscle tonus, loss of power, or lowered threshold 
of fatigue on the right or by impairment of strength, impairment 
of endurance, loss of deep fascia, loss of muscle substance, or 
loss of normal firm resistance of muscles on the left.  

2.  The Veteran's surgical scars are not deep, unstable, or 
painful on examination and they do not cause limited motion or 
exceed six square inches (39 square centimeters).  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected bilateral compartment syndrome status post full 
compartment release, left lower leg, resulting in injury to 
Muscle Groups XI and XII have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Codes 5311, 5312 (2010) and 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim(s).  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2002, February 2006, March 
2006, and June 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, 
Vazquez-Flores I and II.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates.  The March 2006 letter specifically 
advised the Veteran that he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation included 
statements from employers as to job performance, lost time, or 
other information regarding how his condition affects his ability 
to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in September 2002, March 2006, May 2007, 
May 2009, August 2009, and March 2010. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
March 2010 VA examiner addressed the severity of the Veteran's 
bilateral compartment syndrome status post full compartment 
release of the left lower leg in conjunction with a review of the 
claims file and physical examination of, and interview with, the 
Veteran.  The March 2010 VA examination report is thorough and 
supported by VA outpatient treatment records; thus, this 
examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected bilateral compartment syndrome 
status post full compartment release of the left lower leg has 
been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.73, 
Diagnostic Codes 5099-5311.  The Veteran's specific disability is 
not listed on the Rating Schedule, thus, Diagnostic Codes 5099-
5311 have been assigned pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded as the first two numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2010).  
Diagnostic Codes 5099-5311 rate injuries and diseases of the 
musculoskeletal system, and more particularly, muscle injury to 
Muscle Group XI.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See also 
38 C.F.R. §§ 4.40, 4.45.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73 (2010).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

Under diagnostic codes 5301 to 5323, muscle injury disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability is one where the injury was a simple 
wound of muscle without debridement or infection.  The service 
department record would show a superficial wound with brief 
treatment and return to duty.  There would be healing with good 
functional results.  There are no cardinal signs or symptoms of 
muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, 
there would be a minimal scar, with no evidence of fascial 
defect, atrophy, or impaired tonus.  There would be no impairment 
of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either 
through and through, or a deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
the effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record (or other 
evidence) would show in service treatment for the wound.  There 
would be a consistent complaint of one or more of the cardinal 
signs or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side 
would be present.

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period for 
treatment of the wound.  There would be a consistent complaint of 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up with 
work requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive evidence 
of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If they happen to be present, the following would also 
be signs of severe muscle injury:  (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular trauma 
and explosive effect of missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

Initially, the Board notes that in conjunction with the Veteran's 
claim for increased evaluation for bilateral compartment 
syndrome, the Board would routinely consider whether a separate 
rating is warranted for residuals of the service-connected 
disability based upon the diagnostic codes for neurological 
disabilities.  In this case, however, the issues of entitlement 
to service connection for right and left leg neuropathy are 
currently on appeal and have been herein remanded for additional 
development.  Therefore, in rating the Veteran's service-
connected bilateral compartment syndrome status post full 
compartment release, left lower leg, the Board will limit its 
analysis to the criteria for rating muscle injuries and scars.
      
The Board notes that the Muscle Groups identified by the May 2009 
and March 2010 VA examiners as pertaining to the Veteran's 
service-connected bilateral compartment syndrome status post full 
compartment release, left lower leg, include Muscle Groups XI, 
XII, and XIII.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312, 
and 5313 (2010).  Diagnostic Codes 5311 and 5312 pertain to the 
anatomic region of the foot and leg, and Diagnostic Code 5313 
pertains to the anatomic region of the pelvic girdle and thigh.  
38 C.F.R. § 4.55(b) (2010).  

Historically, in April 1990, the Veteran developed symptoms of 
swelling in both of his calves, associated with pain and some 
numbness in his feet which occurred while on long runs or road 
marches.  A bone scan was performed in September 1990 which was 
within normal limits.  X-rays were also normal.  In January 1991, 
a stress test was performed which revealed compartment pressures 
in the right lower extremity with 20 mm. in the anterior 
compartment and in the left lower extremity with 36 mm. in the 
anterior compartment and 22 mm. in the deep and superficial 
posterior compartments.  Diagnosis was chronic bilateral 
exercise-induced compartment syndrome.  In February 1991, a full 
compartment release in the left lower extremity was performed.  
Postoperatively, the Veteran continued to have symptoms of pain 
in his calves when running or marching; he also developed some 
numbness in both of his feet with running and marching after 
approximately 10 minutes.  A June 1991 MRI revealed some fibrosis 
in the area of the compartmental fascia, otherwise there were no 
masses or any evidence of abnormalities.  An August 1991 EMG 
revealed mild left deep peroneal nerve neuropathy; the right 
lower extremity was normal.

As the Veteran's original complaints of pain in service, 
subsequent treatment in service, and current complaints of pain 
have been confined to the Veteran's lower legs and not to the 
pelvic girdle or thigh, the Board finds that the most severely 
injured Muscle Group of the right leg is Muscle Group XII and the 
most severely injured Muscle Groups of the left leg are Muscle 
Groups XI and XII.

Generally, the combined evaluation of muscle groups acting on a 
single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles groups I 
and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When 
compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups.  
38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed joints), 
each injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, for 
the purposes of determining schedular compensation ratings.

In this case, none of the Veteran's affected joints have been 
noted to be ankylosed.  In addition, because the involved Muscle 
Groups in the Veteran's lower left leg primarily act upon 
different joints within the same anatomical region, the Veteran's 
disability will be rated based upon the most severely injured 
Muscle Group and combined pursuant to 38 C.F.R. § 4.25.  See 38 
C.F.R. § 4.55 (d), (e).  

Diagnostic Code 5311 pertains to Muscle Group XI which includes 
the posterior and lateral crural muscles, and muscles of the 
calf:  (1) triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor 
hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  The function of Group XI muscles is propulsion, 
plantar flexion of foot (1); stabilization of arch (2, 3); 
flexion of toes (4, 5); and flexion of knee (6).

Diagnostic Code 5312 pertains to Muscle Group XII which includes 
the anterior muscles of the leg:  (1) tibialis anterior, (2) 
extensor digitorum longus, (3) extensor hallucis longus, and (4) 
peroneus tertius. The function of Group XII muscles is 
dorsiflexion (1); extension of toes (2); and stabilization of 
arch (3).

Both Diagnostic Codes 5311 and 5312 provide for a zero percent 
disability evaluation where the disability is slight; a 10 
percent disability evaluation where the disability is moderate; a 
20 percent disability evaluation where the disability is 
moderately severe, and a maximum 30 percent disability rating 
where the disability is severe.  38 C.F.R. § 4.73, Diagnostic 
Codes 5311, 5312.

The Veteran underwent VA examinations in September 2002, March 
2006, May 2007, May 2009, August 2009, and March 2010.  

Physical examination in September 2002 demonstrated muscle 
strength was normal. Gait showed that he limped a little with the 
left leg.  Reflexes were present symmetrically including ankle 
jerks.  Plantar responses were flexor.

In March 2006, the Veteran reported bilateral leg pain, swelling, 
and tightness.  The Veteran's leg pain was noted to be constant 
bilateral leg pain of anterior leg of 7/10 severity.  The Veteran 
also reported flare-ups occurring three to four times per week 
for four to five hours at a time with severity of 8-9/10.  The 
Veteran reported that prolonged standing and cold weather were 
precipitating factors and that rest, elevation heat, and pain 
medication were alleviating factors.  Physical examination 
demonstrated an antalgic gait.  There was no tissue loss or 
muscle herniation.  Muscle strength was 5/5 in the bilateral 
lower extremities.  The Veteran's calf muscles were equal in size 
and soft bilaterally with no edema and no erythema.  There was 
slight tenderness to the medial aspect of the left calf.  The 
Veteran's feet and ankles demonstrated full range of motion, and 
although there was some tightness in the left calf after repeated 
efforts, there was no pain, fatigue, weakness, or lack of 
endurance; and there was no pain or further limitation after 
repeated efforts.  The examiner described two 8-centimeter by 1-
centimeter scars on the medial and lateral calf of the left leg.  
The scars were noted to be stable, non-tender, superficial, and 
hyperpigmented.  The scars were not raised or depressed and were 
without keloid, adherence to underlying tissue, inflammation, 
edema, induration, inflexibility, and limited motion.  The 
examiner noted that the Veteran's flare-ups did not impair his 
daily functional activities for self care.  The examiner did note 
that the Veteran's condition impaired his ability to perform his 
job in that he had to take frequent breaks to rest and that deep 
bending was limited.  The Veteran reported that he had missed 
approximately two to three weeks from work due to this condition.

In May 2007, the Veteran reported pressure of the left lower 
extremity and daily flare-ups of the left leg of 8-9/10 severity 
and of the right leg of 3-4/10 severity precipitated by prolonged 
standing, prolonged sitting, and walking a little less than one-
fourth of a block.  The condition was noted to be aggravated by 
cold weather and changes in the weather; the condition was noted 
to be alleviated by rest and elevation.  Physical examination 
demonstrated no tissue loss, adhesions, or tendon damage.  Muscle 
strength was normal; muscle volume of both calves was normal.  
The examiner described two asymptomatic 8-centimeter by 1-
centimeter surgical scars on the medial and lateral calf of the 
left leg.  The scars were noted to be stable, superficial, and 
with no keloid formation.  The scars were not adherent, raised or 
depressed, or inflamed.  The examiner noted that there was no 
loss of underlying tissue, and that the scars caused no 
dysfunction.  The examiner noted that during flare-ups, there was 
no decrease in range of motion or joint function.
  
In May 2009, the Veteran reported pain and weakness but no 
decreased coordination, fatigability, or uncertainty of movement.  
The Veteran also reported severe flare-ups occurring every two to 
three weeks of hours duration precipitated by prolonged usage and 
alleviated by rest and elevation.  Physical examination 
demonstrated no intermuscular scarring, no nerve damage, no 
tendon damage, no bone damage, and no muscle herniation.  There 
was also no loss of deep fascia or muscle substance and no 
limitation of motion.  The examiner noted that muscle function 
was a 5.  The examiner described two scars, one 10-centimeter by 
2-centimeter scar on the medial left lower extremity and one 9-
centimeter by 2-centimeter scar on the lateral left lower 
extremity.  Neither scar was noted to be painful, tender to 
touch, or adherent.  The examiner noted that during flare-ups, 
there was no decrease in range of motion or joint function.  

In August 2009, the Veteran reported constant sharp pain in the 
left lower leg.  The Veteran reported that he could walk for five 
to ten minutes before he had to get off his feet.  Physical 
examination demonstrated normal range of motion in ankle joints.  
There was tenderness on palpation of the left lower leg in the 
lateral and medial aspect of the calf, but no muscle atrophy was 
noted.  The Veteran's gait was with a slight left limp.  The 
examiner noted no change in pain, range of motion, or additional 
limitation upon three repetitions of range of motion.  

In March 2010, the Veteran reported the inability to stand or 
walk for long without pain and that swelling required elevation 
for days at a time intermittently.  He also reported pain, 
increased fatigability, and severe flare-ups occurring weekly for 
one to days duration precipitated by change in weather and 
prolonged standing and alleviated by hot baths and elevation with 
rest.  The Veteran reported the inability to be on his legs when 
flare-ups were really bad.  Physical examination demonstrated two 
scars, one 10-centimeter by 2-centimeter scar on the medial calf 
and one nine-centimeter by 2-centimeter scar on the lateral calf, 
neither of which were noted to be adherent, painful, or tender to 
touch.  Muscle function of bilateral lower legs was 5/5.  

Based on the foregoing, the evidence shows the Veteran's right 
compartment syndrome is manifested by subjective complaints of 
pain, swelling, tightness, and weakness and that the Veteran's 
left compartment syndrome status post full compartment release is 
manifested by subjective complaints of pain, swelling, tightness, 
and weakness but also objective evidence of tightness and 
objective evidence of tenderness to lateral and medial aspects of 
left calf as well as two well-healed, non-tender scars.  The 
Board notes that the Veteran has consistently demonstrated normal 
strength, normal reflexes, and full range of motion of feet and 
ankles of both lower extremities.  

In this case, the Veteran's service-connected right lower 
extremity compartment syndrome does not warrant a compensable 
disability rating as it has not been manifested by loss of deep 
fascia, loss of muscle substance, impairment of muscle tonus, 
loss of power, or lowered threshold of fatigue.  In addition, the 
Veteran's service-connected left compartment syndrome status post 
full compartment release is productive of only moderate 
disability as it has not been manifested by impairment of 
strength, impairment of endurance, loss of deep fascia, loss of 
muscle substance, or loss of normal firm resistance of muscles.

The Board has considered rating the Veteran's bilateral lower 
extremity disability under other diagnostic codes pertaining to 
disabilities of the ankle or knee in order to provide him with 
the most beneficial disability rating.  However, there is no 
evidence of loss of motion of either the ankle or the knee 
related to the compartment syndrome or full compartment release 
of the left lower leg, and as such, a higher evaluation pursuant 
to Diagnostic Codes 5256, 5260, 5261, 5270, and 5271 is not 
warranted.

As noted above, the Veteran is entitled to a single rating for 
muscle impairment in the left leg, based upon the most severely 
injured muscle group.  The Board has determined that the Veteran 
is entitled to a 10 percent rating under either Diagnostic Code 
5311or Diagnostic Code 5312 for a moderate disability.  As he is 
not entitled to a higher disability rating under any other 
Diagnostic Code, the Board concludes that Muscle Group XI or 
Muscle Group XII is his most severely injured muscle group in the 
anatomic region of the left leg.  Thus, in this case, the 10 
percent rating under Diagnostic Codes 5311 or 5312 is increased 
by one level to 20 percent, and used as the combined evaluation 
for all the affected muscle groups in the anatomic region of the 
left leg.  
  
Thus, the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for bilateral 
compartment syndrome pursuant to Diagnostic Codes 5311 and 5312.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  Disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in the parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to all 
these elements. The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled. A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations. The 
Court has held that diagnostic codes predicated on limitation of 
motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups. 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board points out that there is evidence of activity limited 
by pain and decreased mobility.  However, at all VA examinations, 
ankle and foot movements were normal, there was no objective 
evidence of pain on motion, repetitive motion did not seem to 
aggravate pain or cause further measurable loss of range of 
motion, and no additional loss of motion or functional impairment 
during flare-ups was noted.
In addition, as noted in the VA regulations regarding rating 
injuries of muscle groups, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  As such, the 
Veteran has already been compensated for any pain, weakness, 
fatigability or incoordination associated with his service-
connected bilateral compartment syndrome status post full 
compartment release, left lower leg.  38 C.F.R. §§ 4.40, 4.45, 
DeLuca.  

The Board has further considered whether a separate rating is 
warranted for residuals of the Veteran's service-connected 
bilateral compartment syndrome status post full compartment 
release of the left lower leg based upon the diagnostic codes for 
rating scars.

During the pendency of this appeal for an increased rating, the 
applicable rating criteria for skin disorders, including residual 
scarring, 38 C.F.R. § 4.118, were amended effective October 23, 
2008.  Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, the 
revisions in 2008 are applicable to applications for benefits 
received by VA on or after October 23, 2008 unless the Veteran 
requests review under these clarified criteria.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).

In the present case, the Veteran's application for service 
connection was received before the October 2008 effective date of 
the amendment.  In such circumstances, only the previous criteria 
applies as the Veteran has not requested review under the new 
criteria.  

Pursuant to the criteria in effect prior to October 23, 2008, 
scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.

Under Diagnostic Code 7801, which governs scars, other than the 
head, face, or neck, that are deep or cause limited motion, a 10 
percent evaluation is assignable when the area or areas exceed 
six square inches (39 square centimeters).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 square 
inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, 
Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), 
(2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804. A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger or 
toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on 
the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated 
based on limitation of function of affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7804.

Based upon the evidence of record, the Board concludes that the 
residual scarring from the Veteran's left full compartment 
release does not warrant a separate compensable rating.  Neither 
scar has been determined at any of the VA examinations to be 
deep, unstable, or painful on examination, cause limited motion, 
or exceed six square inches (39 square centimeters).  

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the Veteran's service-
connected bilateral compartment syndrome status post full 
compartment release of the left lower leg.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In this case, 
the issue of entitlement to a TDIU was denied in December 2009, 
and the Veteran did not appeal this decision.  Since December 
2009, there is no indication in the record that reasonably raises 
a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's bilateral compartment 
syndrome status post full compartment release of the left lower 
leg presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral compartment syndrome status post full compartment 
release, left lower leg, is denied.


REMAND

The Veteran claims that he has bilateral upper and lower 
extremity peripheral neuropathy that was incurred in service.  

With respect to the Veteran's lower extremity neurological 
complaints, the Board notes that the Veteran has been complaining 
of bilateral foot numbness off and on since service.  An EMG 
conducted in August 1991 revealed mild left deep peroneal nerve 
neuropathy; the right lower extremity was normal.  Most recently, 
the Veteran's lower extremity peripheral neuropathy has been 
specifically diagnosed as bilateral meralgia paresthetica and L4 
and L5 radiculopathy.  Although the March 2010 VA examiner 
addressed the etiology of the Veteran's current neurological 
diagnoses, the Board would find it extremely helpful if an 
opinion regarding the Veteran's current complaints of foot 
numbness and the prior diagnosis of left deep peroneal nerve 
neuropathy could be rendered, most specifically as to whether the 
Veteran has a current diagnosis of any neuropathy related to 
service or to service-connected bilateral compartment syndrome 
status post full compartment release of the left lower leg.

With respect to the Veteran's upper extremity neurological 
complaints, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]here, as here, the record 
before the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The 
Court has also held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007), the Court held that when VA provides a 
Veteran with a medical examination related to a claim for service 
connection, the exam must be adequate.  An adequate exam is one 
which allows the Board to make a fully informed decision.  Id. at 
311.  

Although the Veteran was afforded a VA examination in conjunction 
with his claims for service connection for upper extremity 
numbness, this examination is not adequate for appellate 
purposes.  The Veteran's claims file was not available for 
review.  As such, all available evidence was not considered.  
Likewise, pertinent facts were neither identified nor evaluated 
and weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the Veteran's 
condition operated to protect Veterans against an adverse 
decision based on a single, incomplete, or inaccurate report and 
to enable VA to make a more precise evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 
70 (1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a medical 
examination that did not reflect reliance upon a complete and 
accurate history was inadequate for rating purposes and 
"frustrates effective judicial review."  

The Board notes that the Veteran's service treatment records 
indicate that in August 1990, the Veteran had IV infusions in 
both wrists while being treated for abdominal pain with nausea 
and vomiting.  In October 1990 while playing football, the 
Veteran fell on his right hand, dorsal side.  X-rays showed 
fracture of the distal shaft second metacarpal with some radial 
angulation of the fracture fragments noted at fracture site.  A 
cast was placed.  After cast removal, the Veteran continued to 
have swelling of the right hand with decreased range of motion 
and slight pain on movement.  The Veteran was unable to 
completely make a fist and had tenderness to deep palpation over 
distal second metacarpal of right hand.  Neurovascular was 
intact.    The Veteran was also seen in October 1990 with 
complaints of right shoulder pain for a week with no trauma.  
Assessment was questionable impingement syndrome and probable 
tendonitis/bursitis syndrome.

In order to afford the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that a medical opinion in conjunction with the 
review of the entire record and examination of the Veteran is 
warranted to indicate whether or not the Veteran's peripheral 
neuropathy is related to the Veteran's active duty service or to 
service-connected disability.  38 C.F.R. § 3.159(c)(4). 
  
Further, the Board must address the VCAA which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the Veteran 
has not been properly notified of the provisions of the VCAA with 
respect to entitlement to service connection for peripheral 
neuropathy of bilateral upper and lower extremities on a 
secondary service-connection basis.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Therefore, it is apparent that the Board must remand this case to 
ensure that the Veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim has 
been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record (1) 
that is necessary to substantiate the claim 
on both a direct and secondary service-
connection basis; (2) that VA will seek to 
obtain; and (3) that the claimant is 
expected to provide.  The Veteran should 
also be informed of how VA determines 
disability ratings and effective dates.

 2.  The Veteran should be afforded the 
appropriate VA neurological examination to 
determine the etiology of any current upper 
and lower peripheral neuropathy.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all current upper and lower 
extremity neurological diagnoses and 
provide an opinion as to whether it is at 
least as likely as not that any current 
neurological extremity disorder is either 
related to the Veteran's active duty 
service or to service-connected disability 
(bilateral compartment syndrome  
postoperative left lower leg and fracture 
of second metacarpal of the right hand).  
The examiner is also asked to specifically 
determine whether the Veteran has a current 
diagnosis of left deep peroneal nerve 
neuropathy; and if not, to determine when 
the disorder resolved.  
  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


